ACCEPTED
                                                                     03-14-00711-CV
                                                                             3745168
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                               1/13/2015 10:42:02 AM
                                                                    JEFFREY D. KYLE
                                                                               CLERK
                   NO. 03-14-00711-CV

                                                    FILED IN
                 In The Court Of Appeals     3rd COURT OF APPEALS
                                                  AUSTIN, TEXAS
               The Third District Of Texas   1/13/2015 10:42:02 AM
                                                 JEFFREY D. KYLE
                     Austin, Texas                    Clerk



                     Sam Odom,
                                              Appellant,

                             V.

                 DP Centex 1, Ltd,
                                                    Appellee.


   Appeal from the County Court at Law Number One
                 Travis County, Texas
       Trial Court Case No. C-1-CV-14-009185



JOINT MOTION TO DISMISS WITH PREJUDICE
TO THE HONORABLE JUDGE OF SAID COURT:

      COME NOW, Appellant, Sam Odom (Appellant), and Appellee, DP Centex

1, Ltd. (Appellee), and file this Joint Motion to Dismiss with Prejudice and, in

support hereof, would respectfully show this Honorable Court the following:

      1. Appellants and Appellee jointly move to dismiss this suit with prejudice.

      2. All parties agree that Appellants’ claims shall be dismissed with prejudice,

         as evidenced by the signatures of the parties’ counsel below.

      3. Therefore, the parties request that this Court enter an Order Dismissing this

         case with prejudice.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant, Sam Odom, jointly

with Appellee DP Centex 1, Ltd., pray that this Court dismiss this Cause of action

with prejudice.



                                       Respectfully Submitted,

                                       MINERVE LAW FIRM

                                       /S/ JAMES MINERVE
                                       James Minerve
                                       State Bar No 24008692
                                       115 Saddle Blanket Trail
                                       Buda, Texas 78610
                                       Ofc: 888-819-1440
                                       Cell: 210-336-5867
                                       Fax: 888-230-6397
Attorney for Appellant Sam Odom


THE J. HYDE LAW OFFICE PLLC


/S/ DR. J. HYDE
Dr. J. Hyde
State Bar No 24027083
111 E. 17th Street #12015
Austin, Texas 78711
Tel: 512-200-4080
Fax: 512-582-8295

Attorney for Appellee DP Centex 1, Ltd.
                 NO. 03-14-00711-CV


               In The Court Of Appeals
             The Third District Of Texas
                   Austin, Texas


                   Sam Odom,
                                            Appellants

                           V.

               DP Centex 1, Ltd.,
                                                  Appellee.


 Appeal from the County Court at Law Number One
               Travis County, Texas
     Trial Court Case No. C-1-CV-14-009185



ORDER OF DISMISSAL WITH PREJUDICE
      Came before this Court the Joint Motion to Dismiss With Prejudice filed by

Appellant, Sam Odom and Appellee, DP Centex 1, Ltd. The Court, after

considering the Joint Motion and pleadings is of the opinion that the Motion is well

taken and should be, in all things, GRANTED.

      IT IS THEREFORE ORDERED that this suit and all claims asserted by

Appellant, Sam Odom against Appellee, DP Centex 1, Ltd., shall be, and the same

hereby are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that costs of court will be paid by the party

incurring them.



SIGNED on this _______ day of ______________________, 2015.




                                      ____________________________________
                                      JUDGE PRESIDING
AGREED AS TO FORM AND CONTENT:

MINERVE LAW FIRM

/S/ JAMES MINERVE
James Minerve
State Bar No 24008692
115 Saddle Blanket Trail
Buda, Texas 78610
Ofc: 888-819-1440
Cell: 210-336-5867
Fax: 888-230-6397

Attorney for Plaintiff Sam Odom

THE J. HYDE LAW OFFICE PLLC


/S/ DR. J. HYDE
Dr. J. Hyde
State Bar No 24027083
111 E. 17th Street #12015
Austin, Texas 78711
Tel: 512-200-4080
Fax: 512-582-8295

Attorney for Appellee DP Centex 1, Ltd.